Name: The Schengen acquis - Decision of the Executive Committee of 14 December 1993 on improving practical judicial cooperation for combating drug trafficking (SCH/Com-ex (93) 14)
 Type: Decision
 Subject Matter: social affairs;  cooperation policy;  criminal law;  tariff policy
 Date Published: 2000-09-22

 Avis juridique important|41993D0014The Schengen acquis - Decision of the Executive Committee of 14 December 1993 on improving practical judicial cooperation for combating drug trafficking (SCH/Com-ex (93) 14) Official Journal L 239 , 22/09/2000 P. 0427 - 0427DECISION OF THE EXECUTIVE COMMITTEEof 14 December 1993on improving practical judicial cooperation for combating drug trafficking(SCH/Com-ex (93)14)THE EXECUTIVE COMMITTEE,Having regard to Article 132 of the Convention implementing the Schengen Agreement, hereinafter "the Schengen Convention",Having regard to Articles 48 to 53 and 70 to 76 of the abovementioned Convention,HAS DECIDED AS FOLLOWS:So as to improve practical judicial cooperation in combating drug trafficking, the Contracting Parties undertake that should the requested party not intend to enforce a request for mutual assistance, or intend to enforce it only in part, it will inform the requesting party of the reasons for its refusal and, where possible, of the conditions to be met before such a request can be enforced.This Decision shall enter into force once all the States party to the Schengen Convention have notified that the procedures required by their legal systems for these decisions to be binding on their territory have been completed.Paris, 14 December 1993.The ChairmanA. Lamassoure